           Case 1:19-cr-00210-NONE-SKO Document 49 Filed 01/04/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:19-CR-00210 NONE
12                                 Plaintiff,
                                                           STIPULATION CONTINUING STATUS
13                           v.                            CONFERENCE AND REGARDING
                                                           EXCLUDABLE TIME PERIODS UNDER SPEEDY
14   MANUEL HECTOR TAPIA RODRIGUEZ,                        TRIAL ACT; FINDINGS AND ORDER
     ,
15                                                         DATE: January 6, 2021
                                   Defendants.             TIME: 1:00 p.m.
16                                                         COURT: Hon. Sheila K. Oberto
17
            This case is set for a status conference on January 6, 2021 at 1:00 p.m. The parties stipulate and
18
     request a continuance of the previously set status conference from January 6, 2021 to February 17, 2021
19
     at 1:00 p.m. The parties anticipate the case settling via a plea, but defendant requested to accomplish a
20
     safety valve debrief prior to entry of the plea. That process has delayed the parties’ ability to finalize the
21
     plea in large part due to conditions that have arisen due to COVID-19. Additionally, defense counsel
22
     has recently been quarantined, his office shut down because of potential COVID exposure, and
23
     defendant is in a high risk category due to multiple factors. As such defense counsel needs additional
24
     time to be prepared to proceed with a change of plea.      Additionally, on April 17, 2020, this Court
25
     issued General Order 617, which suspends all jury trials in the Eastern District of California scheduled
26
     to commence before June 15, 2020, and allows district judges to continue all criminal matters to a date
27
     after June 1. On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in
28
     the Eastern District of California until further notice, and allows district judges to continue all criminal
                                                            1
30
           Case 1:19-cr-00210-NONE-SKO Document 49 Filed 01/04/21 Page 2 of 4


 1 matters. This and previous General Orders were entered to address public health concerns related to

 2 COVID-19.

 3           Although the General Orders address the district-wide health concern, the Supreme Court has

 4 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 5 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 6 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 7 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 8 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 9 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally
10 or in writing”).

11           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

12 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

13 justice continuances are excludable only if “the judge granted such continuance on the basis of his

14 findings that the ends of justice served by taking such action outweigh the best interest of the public and

15 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

16 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

17 the ends of justice served by the granting of such continuance outweigh the best interests of the public

18 and the defendant in a speedy trial.” Id.

19           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

20 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
21 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

22 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

23 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

24 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

25 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

26 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a
27 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

28           In light of the societal context created by the foregoing, this Court should consider the following

                                                           2
30
          Case 1:19-cr-00210-NONE-SKO Document 49 Filed 01/04/21 Page 3 of 4


 1 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 2 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

 3 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 4 pretrial continuance must be “specifically limited in time”).

 5                                                STIPULATION

 6          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 7 through defendant’s counsel of record, hereby stipulate as follows:

 8          1.       By previous order, this matter was set for a status conference on January 6, 2021.

 9          2.       By this stipulation, defendant now moves to continue the status conference to February

10 17, 2021 at 1:00 p.m., and to exclude time between January 6, 2021, and February 17, 2021, under Local

11 Code T4.

12          3.       The parties agree and stipulate, and request that the Court find the following:

13                   a)     The government has represented that the discovery associated with this case

14          includes investigative reports, video and photographs. All of this discovery has been either

15          produced directly to counsel and/or made available for inspection and copying. Additionally, the

16          parties will be engaging in plea discussions.

17                   b)     Counsel for defendant desires additional time to prepare for a change of plea

18          hearing, including doing additional work to accomplish the prerequisites for the safety valve to

19          apply.

20                   c)     Counsel for defendant believes that if the Court does not grant the above-

21          requested continuance, it will deny him the reasonable time necessary for effective preparation,

22          taking into account the exercise of due diligence.

23                   d)     The government does not object to the continuance.

24                   e)     Based on the above-stated findings, the ends of justice served by continuing the

25          case as requested outweigh the interest of the public and the defendant in a trial within the

26          original date prescribed by the Speedy Trial Act.

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
                                                        3
30
          Case 1:19-cr-00210-NONE-SKO Document 49 Filed 01/04/21 Page 4 of 4


 1                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 2          et seq., within which trial must commence, the time period of January 6, 2021 to February 17,

 3          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 4          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 5          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 6          interest of the public and the defendant in a speedy trial.

 7          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 8 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 9 must commence.
10          IT IS SO STIPULATED.

11

12
     Dated: January 4, 2021                                   MCGREGOR W. SCOTT
13                                                            United States Attorney
14
                                                              /s/ KIMBERLY A. SANCHEZ
15                                                            KIMBERLY A. SANCHEZ
                                                              Assistant United States Attorney
16

17
     Dated: January 4, 2021                                   /s/ Arturo Hernandez
18                                                            Arturo Hernandez
19                                                            Counsel for Defendant
                                                              MIGUEL HECTOR TAPIA
20                                                            RODRIGUEZ

21

22                                          FINDINGS AND ORDER

23
     IT IS SO ORDERED.
24

25 Dated:        January 4, 2021                                   /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                          4
30
